The plea in this case is double, and must be overruled. The defense proper for a plea must be such as reduces the case to a particular point which will bar the plaintiff's demand. It is then of use, because, by having the judgment of the court upon that point, the parties are saved the expense of the examination. A plea does not deny the equity, but brings forward a fact or a series of circumstances, forming in their combined result some one fact, which displaces the equity. If there be two defenses offered by a plea, they cannot be separated and one only allowed.
The decree below allowing the plea and dismissing the bill is overruled with costs, and it is ordered that the suit and the proceedings therein do stand revived against Lewis Williams and Joseph Williams, executors of Joseph Williams, the original defendant, and be and stand in the same plight and condition as they were in when the said suit abated. And the cause is remanded to the Court of Equity      (344) for the county of Rowan for further proceedings.
PER CURIAM.                                    Judgment reversed.